Citation Nr: 1214453	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-43 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1970 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for bilateral hearing loss and evaluated it as noncompensable.  


FINDING OF FACT

At its worst, the Veteran's right ear hearing loss is evaluated as a Level IX and his left ear hearing is also evaluated as a Level I.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with a January 2008 predecisional letter which satisfied the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  Nevertheless, in cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private medical records have been obtained and associated with the claims file, to the extent possible.  The Veteran has not identified further treatment records that he felt would be relevant to his claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in October 2008 and August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate.  The examiners reviewed the claims file and addressed the rating criteria relevant to rating the disability at issue.   

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994)(finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During the October 2008 VA examination, the Veteran indicated difficulty locating the direction of a sound and having to listen to the television loudly.  In the August 2009 VA examination, the Veteran reported that he had difficulty understanding words and hearing his phone ring.  Nevertheless, the Veteran has not demonstrated any prejudice caused the deficiency in the examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's hearing loss is rated under 38 C.F.R. § 3.385, Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85, DC 6100 (2011).  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

By way of background, the Veteran was diagnosed with bilateral hearing loss at 2000 Hz during his October 1975 service separation examination.  The Veteran was provided a VA examination in October 2008 where he reported difficulty locating the direction of a sound due to hearing loss.  His audiometric examination showed, pure tone thresholds, in decibels, as follows:  
	



HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
80
80
90
LEFT
20
20
40
40
35

The average pure tone threshold for the right ear was 83.75 and 33.75 in the left ear.  His speech recognition scores were 44 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with mixed hearing loss of the right ear and sensorineural hearing loss of the left ear.  On Table VI, the Veteran's right ear hearing merits a Level VI and his left ear hearing merits a Level I.  Using Table VII, the Veteran is entitled to a noncompensable rating.

The Veteran submitted numerous private audiometric examination reports dated in October 2008.  In an October 2008 private audiometric examination from Bloomington ENT, the Veteran reported Meniere's disease and a history of in-service noise exposure.  He was diagnosed with moderately-severe sloping to profound, mostly sensorineural hearing loss of the right ear.  His pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
85
100
110
LEFT
15
25
40
45
55

Speech audiometric revealed speech recognition ability of 92 percent in the left ear.  With respect to the speech recognition in the right ear, the examiner noted "DNT," which likely abbreviates the term "did not test."  The Board notes that the private audiometric results indicated above were not interpreted but instead presented in a graph form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  From the interpreted graph, the Veteran is shown to have bilateral hearing loss.  See 38 C.F.R. § 3.385.  

In an October 2008 private audiologist evaluation from the Indiana University Hearing Clinic, the Veteran reported first noticing his hearing loss in 1971 and indicated that it had become progressively worse.  The Veteran indicated that after 2005 he began experiencing vertigo and nausea and was diagnosed with Meniere's syndrome.  The audiologist provided that the Veteran's pure tone thresholds were established from 250 to 8000 Hz and his word recognition scores were 88 percent at 65 dB for the left ear and 16 percent at 105 dB for the right ear.  The Veteran was diagnosed with mild to moderate sensorineural hearing loss for the left ear and severe to profound sensorineural hearing loss for the right ear.  

The Veteran was afforded another VA examination in August 2009 where he again provided his history of in-service noise exposure and his post service occupational history.  On examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
80
90
LEFT
15
20
35
35
35

His average pure tone thresholds were 31.25 dB for this left ear and 77.5 dB for his right ear.  His speech recognition ability was 64 percent in the right ear and 100 percent in the left ear.  On Table VI, the Veteran's right ear hearing merits a Level IX and his left ear hearing merits a Level I.  Using Table VII, the Veteran is entitled to a noncompensable rating.

Alternatively, the regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if pure tone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  While the Veteran's right ear hearing meets this standard, it does not provide the Veteran with a higher rating.  A noncompensable rating is still warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 4.86(a).  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examinations do not meet the 38 C.F.R. § 4.86(b) criteria and the Veteran's disability cannot be evaluated under this alternative rating scheme.  Based upon the foregoing, the Veteran's bilateral hearing loss disability meets the criteria for a noncompensable rating.  

The Veteran asserts that he is entitled to a higher rating as his hearing loss affects his daily living.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)(finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(noting competent lay evidence requires facts perceived through the use of the five senses).  However, VA has created objective criteria which must be met to obtain a compensable disability rating.  The Board is restricted from deviating from these set scheduler standards and must evaluate the Veteran's hearing based upon the rating criteria.  Additionally, the Veteran is also not entitled to any further staged ratings.  See Hart, 21 Vet. App. 505.

The record contains evidence showing the Veteran is not entitled to a compensable rating.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports difficulty understanding speech when he is not looking at the speaker or is in a noisy environment. 

In that regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


